The judgment of the Supreme Court was entered
Per Curiam.
Without referring to the finding of the court that it would appear from the record and evidence that the lien was not filed within the time provided by the statute, we are of opinion that upon the facts'as found by the learned judge, to whom it was submitted without the intervention of a jury, the plaintiff had no lien. In Bank v. Gries, 11 Casey 423, the architect was employed not *49only to make plans and specifications for the building, but to direct and oversee its erection in accordance therewith. His claim, therefore, was for work done about the erection of the building within the words of the law. The mere drawing of the plan and writing' out the specifications is no more of this character than would be the work of an attorney in preparing the contract.
Judgment affirmed.